     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 1 of 10 Page ID #:6445




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
10               Plaintiff,                      DEFENDANT’S REPLY IN SUPPORT OF
                                                 DEFENDANT’S MOTION IN LIMINE TO
11                      v.                       EXCLUDE EXPERT TESTIMONY OF
                                                 SUSAN KATZEN AND REQUEST FOR
12   MICHAEL JOHN AVENATTI,                      DAUBERT HEARING
13               Defendant.                      Hearing Date: May 17, 2021
                                                 Hearing Time: 10:00 a.m.
14
15
16
17
18         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
19   counsel of record, H. Dean Steward, hereby files this Reply in Support of Defendant’s
20   Motion in Limine to Exclude Expert Testimony of Susan Katzen and Request for
21   Daubert Hearing.
22
23    Dated: April 27, 2021                   Respectfully submitted,
24
                                             /s/ H. Dean Steward
25                                            H. DEAN STEWARD
26                                           Attorney for Defendant
                                             MICHAEL JOHN AVENATTI
27
28
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 2 of 10 Page ID #:6446




 1       I.      INTRODUCTION
 2            As the government did with their prior legal ethics expert, Mr. Mohr,1 the
 3   government attempts to lead the Court astray and to commit reversible error by admitting
 4   the testimony of Ms. Susan Katzen. They do so despite the fact that (1) Ms. Katzen
 5   reviewed and considered literally nothing from this case prior to reaching her opinions -
 6   no information, materials, documents or facts; (2) a litany of case law (as cited in the
 7   Motion and in the supplemental briefing regarding Mr. Mohr [Dkt. 380]) holds that it is
 8   improper for the Court to permit an expert like Ms. Katzen to come before the jury and
 9   testify regarding legal issues and a lawyer’s obligations (i.e. a lawyer’s duties associated
10   with special needs trusts and structured settlements and how courts operate); and (3) Ms.
11   Katzen has never served as a consulting or testifying expert in any matter – civil or
12   criminal. For each of these reasons and the reasons set forth in detail below, the Court
13   should grant the motion and exclude the testimony. In the alternative, the Court should
14   hold a Daubert hearing prior to ruling on the motion and permitting any testimony from
15   Ms. Katzen.
16
     1
17     For an as yet unidentified reason, the government claims that Mr. Mohr was not excluded
     from testifying. [Opposition at 6:5-14.] The record, however, demonstrates that this claim is
18   false. After the government provided notice of their intention to call Mr. Mohr, the defendant
     moved to exclude the testimony. [Dkt. 285.] The Court issued a tentative ruling permitting the
19
     testimony, but later asked for additional briefing after the defendant argued at the hearing that
20   permitting such testimony would be erroneous. [Dkt. 373.] The parties subsequently submitted
     supplemental briefs, which included extensive citation by the defendant establishing that the
21   government was leading the Court to commit reversible error (which the government disputed).
22   [Dkt. 380, 381.] On April 7, 2021, at a status conference and in response to the defendant’s
     inquiry, the Court stated: “With regard to the government’s designation of a legal expert on a
23   lawyer’s obligations, I had requested additional briefing, and I thought that I had sent out an
     order – I’ll go back and check – to the effect that I’d come to a different conclusion after
24
     reviewing the supplemental supplement showings and concluded that the best way to deal with
25   the obligations of lawyers is to do it by way of the jury instructions. . . . [I]t seems to me that
     presenting that material by way of a jury instruction recognizes that there are legal issues there,
26   and it’s for the Court to advise the jury with regard to legal issues.” [Transcript, pp. 4:20 – 5:7
27   (emphasis added).] As a result, there can be no dispute as to whether the Court excluded the
     testimony of Mr. Mohr for the reasons set forth in defendant’s supplemental briefing.
28
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 3 of 10 Page ID #:6447




 1       II.      ARGUMENT
 2                A. The Court Has Not Previously Ruled on the Defendant’s Objections to
 3                   Ms. Katzen’s Proposed Expert Testimony
 4             Contrary to the government’s claims in the opposition, the Court has not
 5   previously twice rejected defendant’s objections to the proposed testimony of Ms.
 6   Katzen. First, the Court’s prior statements regarding the relevance of the proposed
 7   testimony of a different expert, Ms. Kaas, are of little assistance to the government. Ms.
 8   Kaas was a different expert, with a different disclosure of different anticipated
 9   testimony, utilizing a different methodology, and with far greater expertise serving as an
10   expert. Further, the Court’s statements concerning the proposed testimony of Ms. Kaas
11   were made without the benefit of the defendant’s supplemental brief regarding the
12   impropriety of having an expert opine as to a lawyer’s legal obligations [Dkt. No. 380],
13   which the Court subsequently considered and then correctly ruled that the government’s
14   legal ethics expert would be excluded.
15             Second, when the Court permitted the government to designate Ms. Katzen as a
16   replacement expert as a procedural matter, the Court did not reach or rule on any of the
17   defendant’s Daubert-type objections (i.e. based on Rules 702, 703, 704). Indeed, the
18   Court specifically stated at the time: “Mr. Steward, if you have any Daubert []
19   objections or a sufficiency of disclosure objection, I think you are free to bring that.”
20   [April 7, 2021 Transcript, p. 4:16-18.]2 Accordingly, the government’s claim that the
21   Court, by permitting the designation, overruled the defendant’s objections raised in the
22   motion, is without merit.
23
24
25
26
     2
27    The transcript reads in full: “Mr. Steward, if you have any Daubert client objections or a
     sufficiency of disclosure objection, I think you are free to bring that.” The addition of the word
28   “client” appears to be a transcription error.
                                                      2
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 4 of 10 Page ID #:6448




 1            B. The Government Has Conceded That Ms. Katzen’s Methodology is
 2                Flawed In That She Reviewed and Considered No Facts or Information
 3                From the Case, Thus Requiring Her Exclusion Under The Law
 4         In the Motion, the defense argued that Ms. Katzen’s proposed testimony was
 5   required to be excluded because she had violated Rules 702 and 703: “Ms. Katzen’s
 6   methodology is flawed as she does not appear to have reviewed sufficient data and
 7   materials prior to reaching her opinions nor is there any indication that she applied her
 8   alleged knowledge and skill to any facts or data. In fact, the Disclosure is completely
 9   silent as what information, if any, she reviewed or considered before reaching her
10   conclusions.” [Motion at pp. 2-3.] Indeed, a heading in Motion is entitled: “In
11   Violation of Rules 702 and 703, Ms. Katzen Used A Faulty Methodology and Failed to
12   Review Sufficient Facts and Data Prior to Arriving at Her Opinions” [Id. at 7]. Within
13   this section of the Motion, the defense explained that pursuant to Rules 702 and 703, the
14   expert’s opinions must be based on the expert’s application of her skill and knowledge to
15   the facts or data in the case after having reviewed information and facts from the dispute:
16
17
           Rule 702 permits the introduction of expert testimony only if the expert
           bases her proposed opinions on sufficient facts or data; the testimony is the
18         product of reliable principles and methods; and the expert reliably applies
19         the relevant principles and methods to the facts of the case. Further, Rule
           703 requires that “[t]he expert’s opinion must rest on ‘facts or data in the
20         case that the expert has been made aware of or personally observed,’ not
21         merely assumptions and speculation.” Stephens v. Union Pac. R.R. Co.,
           935 F.3d 852, 856 (9th Cir. 2019)(quoting Fed. R. Evid. 703; citing
22         Guidroz-Brault v. Mo. Pac. R.R. Co., 254 F.3d 825, 830-21 (9th Cir. 2001);
23         DePaepe v. Gen. Motors Corp., 141 F.3d 715, 720 (7th Cir. 1998). Put
           simply, the expert must first review facts and data from the dispute and then
24         apply her skill and knowledge to those facts and data before reaching her
25         opinions and conclusions. Otherwise, the testimony is inadmissible as a
           matter of law.
26
27         Here, according to the Disclosure and the subsequent admission by the
           government that they have nothing to add to the Disclosure, see fn. 2, infra,
28
                                                  3
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 5 of 10 Page ID #:6449




 1
           Ms. Katzen relied on no facts or data before arriving at her opinions. She
           reviewed no documents or materials, she did not personally observe
 2         anything relating to this case, and she was not made aware of any facts at
 3         any time, let alone before reaching her conclusions. In fact, her Disclosure
           literally lists nothing she reviewed in connection with this case and no facts
 4         she relied on. As a result, she could not have possibly applied relevant
 5         principles and methods to the facts of the case before agreeing to testify to
           her conclusions and opinions as required under black letter law.
 6         Accordingly, her testimony must be excluded in its entirety pursuant to
 7         Rules 702 and 703. [Motion at pp. 7-8.]

 8
           In its Opposition, the government completely fails to address this argument,
 9
     let alone overcome it. As a result, the argument is deemed conceded, thus requiring
10
     the exclusion of Ms. Katzen for failing to utilize an adequate methodology and
11
     failing to properly review and consider facts and information from the case prior to
12
     arriving at her opinions and conclusions. See, e.g., Dkt. 239, Hon. J. Selna Ruling on
13
     Pretrial Services Report, p. 4 (“But as Avenatti points out in his reply, the Government
14
     has chosen not to respond to the claim of work product, and thus the argument is
15
     conceded.”); Sportscare of America, P.C. v. Multiplan, Inc., No. 2:10–4414, 2011 WL
16
     589955, at *1 (D.N.J. Feb. 10, 2011) (“In most circumstances, failure to respond in an
17
     opposition brief to an argument put forward in an opening brief constitutes waiver or
18
     abandonment in regard to the uncontested issue.”); In re Online DVD Rental Antitrust
19
     Litig., No. 09–2029 PJH, 2011 WL 5883772, at *12 (N.D. Cal. Nov. 23, 2011).
20
           Moreover, even in the absence of a concession by the government, the law in the
21
     Ninth Circuit is clear that it is improper to admit the testimony of an expert in a criminal
22
     case, no matter how well qualified, when that expert, like Ms. Katzen, has failed to
23
     consider facts and information from the case at issue and explain what facts and
24
     information were considered and how she arrived at her opinions. See, e.g., United
25
     States v. Hermanek, 289 F.3d 1076 (9th Cir. 2002). As the Ninth Circuit held in
26
     Hermanek:
27
28
                                                   4
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 6 of 10 Page ID #:6450




 1
           The district court relied solely on Broderick's general qualifications without
           requiring the government to explain the method Broderick used . . . .
 2         This was error. As a prerequisite to making the Rule 702 determination
 3         that an expert's methods are reliable, the court must assure that the methods
           are adequately explained. See Daubert, 43 F.3d at 1319 (holding that the
 4         expert must "explain the methodology …followed to reach [his or her]
 5         conclusions"); Claar v. Burlington N.R.R. Co., 29 F.3d 499, 502 (9th Cir.
           1994) ("The district court repeatedly ordered the experts to explain the
 6         reasoning and methods underlying their conclusions. … [Because the
 7         experts’] affidavits are devoid of any such explanation…the district court
           could not make the findings required by Rule 702[.]"); United States v.
 8         Rincon, 28 F.3d 921, 924 (9th Cir. 1994) (explaining that the methods used
 9         by the expert must be described "in sufficient detail" such that the district
           court can determine if they are reliable);Fed. R. Evid. 702 advisory
10         committee's note (2000) (“The trial judge in all cases of proffered expert
11         testimony must find that it is properly grounded, well-reasoned, and not
           speculative before it can be admitted. The …expert must explain how the
12         conclusion is so grounded.”). As we said in Daubert, “we've been presented
13         with only the expert['s] qualifications, [his] conclusions and [his] assurances
           of reliability. Under Daubert, that's not enough.” 43 F.3d at 1319.
14
15         The only attempt made to explain Broderick's method emerged during voir
           dire questioning by defense counsel. Assuming arguendo that Broderick's
16         explanation on voir dire - rather than the government's offer of proof and
17         Broderick's general qualifications - formed the basis of the district court's
           decision admitting the testimony, we nonetheless find this explanation
18         inadequate. The factors Broderick identified – his knowledge and prior
19         investigation of defendants and the “evidence seized” in the case - were too
           vague and generalized to satisfy the requirements of Rule 702. Under Rule
20         702, the proffered expert must establish that reliable principles and methods
21         underlie the particular conclusions offered . . . .As the Supreme Court stated
           in Kumho, the expert must establish the reliability of the principles and
22         methods employed “to draw a conclusion regarding the particular matter to
23         which the expert testimony was directly relevant.” 526 U.S. at 154.
           Broderick failed to explain in any detail the knowledge, investigatory facts
24         and evidence he was drawing from. In United States v. Hankey,[3] by
25
     3
       The government cites Hankey for a different proposition in the Opposition [p. 10:6-7], but
26   fails to alert the Court to the Ninth Circuit’s subsequent applicable holding two years later in
27   Hermanek. Importantly, in Hankey, unlike here, the expert had personal knowledge of certain
     of the defendants and the facts of the case in which he was testifying. Ms. Katzen, by contrast,
28   has no personal knowledge and has made no attempt to acquire or review any facts, information
                                                    5
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 7 of 10 Page ID #:6451




 1
           contrast, we approved of a law enforcement expert's testimony that two
           witnesses were affiliated with gangs where the expert explained in detail the
 2         nature of his personal knowledge and explained the connection between that
 3         knowledge and the particular conclusion that the witnesses were gang
           members. 203 F.3d at 1168-70. . . . Without a link between Broderick's
 4         knowledge and the particular matter he interpreted, "there is simply too
 5         great an analytical gap between the data and the opinion proffered." Gen.
           Elec. Co. v. Joiner, 522 U.S. 136, 146, 139 L. Ed. 2d 508, 118 S. Ct. 512
 6         (1997).
 7
 8
     Accordingly, the testimony of Ms. Katzen should be excluded in its entirety.

 9
               C. The Government Has Failed to Adequately Rebut the Arguments and

10
                  Case Law Cited in the Motion Relating to Ms. Katzen’s Attempt to

11
                  Testify as to a Lawyer’s Obligations, What the Law is, and What

12
                  Court’s Do, All in Violation of Rules 702 and 704
           In the Motion, the defendant explained in detail why the proposed testimony of
13
     Ms. Katzen concerning the legal requirements and standards relating to structured
14
     settlements and special needs trusts, including the “particular rules and regulations,”
15
     what courts require and do in connection with special needs trusts, and what a lawyer’s
16
17
     obligations are, was prohibited under the law and widely excluded under Rules 702 and

18
     704. [Motion at pp. 4-7.] Within this portion of the Motion, the defense cited to

19
     authority demonstrating that establishment and maintenance of structured settlements
     and special needs trusts are governed by state and federal law, which set forth the exact
20
     legal requirements, regulations, standards and rules necessary for establishing and
21
     maintaining special needs trusts, including those relating to receipt of funds, how
22
     distributions may be made, by whom and when, and various notice requirements.
23
     [Motion at p. 4.] The defense further noted that Ms. Katzen’s “proposed testimony as to
24
     the role courts play and what they do and do not require is especially problematic” and
25
     that “[t]he testimony proffered by the government is in violation of both Rule 702 and
26
     704. Expert testimony describing and interpreting laws, rules and regulations, and
27
28   or materials before reaching her conclusions.
                                                     6
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 8 of 10 Page ID #:6452




 1   informing the jury about what courts do, is per se improper. Courts have ‘consistently
 2   held’ that expert testimony that usurps either the role of the trial judge in instructing the
 3   jury as to the applicable law or the role of the jury in applying that law to the facts before
 4   it, by definition does not aid the jury in making a decision. . . . Indeed, federal courts
 5   typically ‘prohibit lawyers, professors, or other experts from interpreting the law
 6   for the court or from advising [the factfinder] about how the law should apply to
 7   the facts of a particular case.’ . . . Testimony ‘which articulates and applies the
 8   relevant law … circumvents the [factfinder’s] decision-making function by telling it
 9   how to decide the case.’ ” [Motion at pp. 4-6 (citations omitted)(emphasis in original).]
10         In its Opposition, the government fails to adequately address these arguments and
11   likewise fails to rebut the litany of authority offered by the defense showing that the
12   testimony offered by Ms. Katzen is per se improper. This is fatal to the government’s
13   opposition. To be clear, and as explained in the Motion, it is not the role of an expert to
14   come before a jury and testify as what the law requires of an attorney when establishing
15   and maintaining special needs trusts and structured settlements, and what courts do or do
16   not do as it relates to special needs trusts and structured settlements. If relevant at all,
17   this role is for the Court and the Court alone. See Aguilar v. International
18   Longshoreman’s Union Local #10, 966 F.2d 443 (9th Cir. 1992) (barring legal expert
19   opinion because matters of law were for the court’s sole determination). As explained
20   above, special needs trusts are creatures of law with specific legal requirements and
21   regulations. Accordingly, the testimony must be excluded.
22             D. Ms. Katzen Is Not Qualified to Testify as Required Under Rule 702
23         The government has conceded that Ms. Katzen has never served as an expert in
24   any proceeding – civil or criminal. She has never served as a testifying expert in any
25   case or arbitration. And she has never served as an expert in any attorney malpractice
26   case, fee dispute or State Bar proceeding. Unfortunately, this is not surprising seeing as
27   Ms. Katzen failed to undertake the most basic step of any expert and review facts and
28
                                                    7
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 9 of 10 Page ID #:6453




 1   information from this case before arriving at her opinions and conclusions (which
 2   evidently were instead provided to her by the government). Indeed, Ms. Katzen’s
 3   approach to serving as an expert in this matter fails to demonstrate the intellectual vigor
 4   and lack of bias necessary for all experts, regardless of their qualifications and field of
 5   expertise. All of this leads to inescapable conclusion that Ms. Katzen is unqualified to
 6   serve as a testifying expert in this case, a complex, high-profile federal criminal
 7   proceeding involving multiple felony charges. Simply put, the stakes are far too great
 8   for the government and Ms. Katzen to treat this matter as her “starter case.” Thus, her
 9   testimony should be excluded pursuant to Rule 702.
10      III.   CONCLUSION
11         For each of the foregoing reasons, Mr. Avenatti respectfully requests that the
12   Court exclude the proposed testimony in its entirety and exclude Ms. Katzen from
13   testifying. In the alternative, defendant requests that the Court hold a Daubert hearing
14   prior to ruling on the Motion and permitting any testimony from Ms. Katzen.
15
      Dated: April 27, 2021                     Respectfully submitted,
16
17                                              /s/ H. Dean Steward
                                                 H. DEAN STEWARD
18
                                                Attorney for Defendant
19                                              MICHAEL JOHN AVENATTI
20
21
22
23
24
25
26
27
28
                                                   8
     Case 8:19-cr-00061-JVS Document 441 Filed 04/27/21 Page 10 of 10 Page ID #:6454




 1                                 CERTIFICATE OF SERVICE
 2
 3          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 4    age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 5    am not a party to the above-entitled action. I have caused, on April 27, 2021, service of
 6    the defendant’s:
 7      REPLY IN SUPPORT OF DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
        EXPERT TESTIMONY OF SUSAN KATZEN AND REQUEST FOR DAUBERT
 8                                HEARING
 9
      on the following party, using the Court’s ECF system:
10
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
      I declare under penalty of perjury that the foregoing is true and correct.
12
      Executed on April 27, 2021
13
                                              /s/ H. Dean Steward
14
                                              H. Dean Steward
15
16
17
18
19

20
21
22
23
24
25
26
27
28
